OPINION OF THE COURT
PER CURIAM.
This is an appeal from the dismissal of a civil rights action commenced under 42 U.S.C. §§ 1983, 1985 and 28 U.S.C. § 1343. The complaint alleges that the defendants, acting in conspiracy among themselves and with others, induced the plaintiff to commit and participated with him in the commission of a burglary for which he was apprehended and is now serving a sentence.
The district court granted defendants’ motion to dismiss the complaint on the grounds that it failed to state a cause of action and that, on its face, it was barred by the statute of limitations. We fully agree with the district court’s disposition.
 To state a cause of action under the Civil Rights Act it is necessary that there be an allegation that plaintiff was denied or that there was a conspiracy to deny him a constitutional right, privilege or immunity. See Monroe v. Pape, 365 U.S. 167, 81 S.Ct. 473, 5 L.Ed.2d 492 (1961). Here, at best, all that appellant has alleged is entrapment. While entrapment may be a proper defense in a criminal action, a police officer’s participation in such activity does not constitute a constitutional violation.
We also approve the district court’s alternative ground for dismissal. In the absence of a congressionally-enacted time limitation for the bringing of such actions, the state statute of limitations should be applied. O’Sullivan v. Felix, 233 U.S. 318, 34 S.Ct. 596, 58 L.Ed 980 (1914); Gaito v. Strauss, 249 F.Supp; 923 (W.D.Pa.), aff’d per curiam, 368 F.2d 787 (C.A.3, 1966), cert. denied, 386 U.S. 977, 87 S.Ct. 1173, 18 L.Ed.2d 139 (March 20, 1967); Conard v. Stitzel, 225 F.Supp. 244 (E.D.Pa.1963). Assuming that the Pennsylvania two year statute of limitations applied,1 12 Purdon’s Pa.Stat.Ann. § 34, it is clear that this action was filed well beyond the permissible *739date. We can discern no reason why the statute should be tolled because the appellant was incarcerated.
The judgment of the district court will be affirmed.

. It is possible that a shorter time limitation could apply. See Henig v. Oderiose, 256 F.Supp. 278, 280 (E.D.Pa., 1966).